Case 21-60032 Document 22 Filed in TXSB on 05/25/21 Page 1 of 4

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS
VICTORIA DIVISION

IN RE: §
§

ANNA ELAINE WILLIAMS § CASE NO. 21-60032
§

DEBTOR § CHAPTER 7

DEBTOR’S RESPONSE TO MOTION FOR RELIEF
FROM THE AUTOMATIC STAY

TO THE HONORABLE CHRISTOPHER LOPEZ
UNITED STATES BANKRUPTCY JUDGE:

Comes now, Anna Elaine Williams, Chapter 7 Debtor herein (the “Debtor”) and files this Response
to the Motion For Relief from the Automatic Stay (the “Motion’”) filed by Movant Spirit of Texas Bank, ssb

(“SOTB” ), and in support thereof, would respectfully show this Court as follows:

L. Debtor admits the allegations contained in Paragraph 1 of SOTB’s Motion.
2. Debtor denies the allegations contained in Paragraph 2 of SOTB’s Motion.
3, Debtor is without sufficient information to either admit or deny the allegations

contained in Paragraph 3 of SOTB’s Motion. Therefore, for pleading purposes, those allegations, are denied.

4. Debtor admits the allegations contained in Paragraph 4 of SOTB’s Motion.
5. Debtor admits the allegations contained in Paragraph 5 of SOTB’s Motion.
6. Debtor admits the allegations contained in the first two sentences of Paragraph 6 of SOTB’s

Motion. Further, Debtor admits that Parker is a consultant. Further, Debtor denies the remaining allegations
contained in Paragraph 6 of SOTB’s Motion.

7. Debtor admits the allegations contained in Paragraph 7 of SOTB’s Motion. For further
answer, Judge Norman denied such proofs of claim.

8. Debtor admits that the agreements were modified by the actions of the parties.

9. Debtor admits the allegations contained in Paragraph 9 of SOTB’s Motion.

10. Debtor admits the allegations contained in Paragraph 10 of SOTB’s Motion.

 
Case 21-60032 Document 22 Filed in TXSB on 05/25/21 Page 2 of 4

11. Debtor admits the allegations contained in Paragraph 11 of SOTB’s Motion.

12, Debtor admits the allegations contained in Paragraph 12 of SOTB’s Motion.

13. Debtor admits the allegations contained in Paragraph 13 of SOTB’s Motion.

14. Debtor admits the allegations contained in Paragraph 14 of SOTB’s Motion.

15. Debtor admits the allegations contained in Paragraph 15 of SOTB’s Motion.

16. Debtor admits the allegations contained in Paragraph 16 of SOTB’s Motion.

17, Debtor admits the allegations contained in Paragraph 17 of SOTB’s Motion.

18. Debtor admits the allegations contained in Paragraph 18 of SOTB’s Motion.

19, Debtor admits the allegations contained in Paragraph 19 of SOTB’s Motion.

20. Debtor admits the allegations contained in the first sentence of Paragraph 20 of SOTB’s
Motion. For further answer, Debtor is without sufficient information to either admit or deny the remaining
allegations contained in Paragraph 20 of SOTB’s Motion. Therefore, for pleading purposes, those allegations
are denied.

21. Debtor admits the allegations contained in Paragraph 21 of SOTB’s Motion.

22, Debtor admits the allegations contained in Paragraph 22 of SOTB’s Motion.

23. Debtor admits the allegations contained in Paragraph 23 of SOTB’s Motion.

24. Debtor admits the allegations contained in Paragraph 24 of SOTB’s Motion.

 

25. Debtor denies the allegations contained in Paragraph 25 of SOTB’s Motion.

26. Debtor denies the allegations contained in Paragraph 26 of SOTB’s Motion. For further
answer, based upon Movant’s requested relief, Debtor admits that prosecution of the pending litigation may
yet be brought by Movant against the Debtor [Page 2, Footnote 2 Infra}.

27, Debtor denies the allegations contained in Paragraph 27 of SOTB’s Motion.

28. Debtor denies the allegations contained in Paragraph 28 of SOTB’s Motion.
Case 21-60032 Document 22 Filed in TXSB on 05/25/21 Page 3 of 4

WHEREFORE, PREMISES CONSIDERED, Debtor prays that SOTB’s Motion for

Relief from the Stay be denied, that Movant take nothing; and for such other and further relief to which it

may be justly entitled.

Dated: May 25, 2021

BY:

Respectfully submitted,

FUQUA & ASSOCIATES, PC

/s/ Richard L. Fuqua
Richard L. Fuqua
State Bar No. 07552300
8558 Katy Freeway, Suite 119
Houston, TX 77024
(713) 960-0277
(713) 960-1064 facsimile

Email: rlfuqua@fuqualegal.com

COUNSEL FOR DEBTOR

CERTIFICATE OF CONFERENCE

I hereby certify that I have contacted Charles M. Rubio, SOTB’s counsel, in a good faith attempt to
resolve the dispute which is the subject of SOTB’s Motion. At this time, a settlement is possible, but a

hearing may be necessary.

/s/ Richard L. Fuqua
Richard L. Fuqua
Case 21-60032 Document 22 Filed in TXSB on 05/25/21 Page 4 of 4

CERTIFICATE OF SERVICE

This is to certify that on May 25, 2021, a copy of the above and foregoing instrument was forwarded
by U.S. mail, first class postage prepaid to the parties listed below; and via ECF to all parties registered to
received notice through the Court’s ECF System.

Charles M. Rubio
Charles M. Rubio P.C.
Pennzoil Place

700 Milam, Suite 1300
Houston, TX 77002

Allison D. Byman

Byman & Associates, PLLC
7924 Broadway, Suite 104
Pearland, TX 77581-7933

/s/ Richard L. Fuqua
Richard L. Fuqua
